Citation Nr: 0413312	
Decision Date: 05/25/04    Archive Date: 06/02/04

DOCKET NO.  02-17 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Wichita, Kansas


THE ISSUE

Entitlement to service connection for photodermatitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1970 to 
December 1971.  Service in Vietnam is indicated by the 
evidence of record.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas.


FINDING OF FACT

Photodermatitis did not begin during the veteran's period of 
military service and is not otherwise attributable to such 
service.


CONCLUSION OF LAW

The veteran does not have photodermatitis that is the result 
of disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1116 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran claims to have been afflicted with a skin rash 
beginning early in his tour of duty in Vietnam, and to have 
suffered skin rashes more or less continuously since that 
time.  Of record are the statements of the veteran's wife and 
two children, each attesting that the veteran has suffered 
from a skin rash since returning from Vietnam.  There is also 
a statement from a service buddy who served with the veteran 
in Vietnam, attesting that they both suffered from what was 
described as "crotch rot."

A search of the veteran's service medical records (SMRs) 
reveals no evidence of complaint of or treatment for any skin 
disorder.  The veteran's separation physical examination 
report gives no indication of any disability or disease at 
the time of separation from active duty.  The veteran's 
signed hand-written statement in the notes section of the 
physical examination form says, "I am in good health."  

Also of record are medical treatment records from the 
veteran's civilian health care providers that provide a 
continuous civilian medical history from the veteran's high 
school days beginning in 1965 through April 2000.  
Additionally, of record are treatment records from VA Medical 
Center (VAMC) in Grand Island, Nebraska from January and 
February 1989, and from VAMC Leavenworth, Kansas for the 
period January 1997 to April 2000.  

In testimony given at an October 2002 hearing before a 
decision review officer at the RO, the veteran testified that 
the first time he sought treatment for a skin problem was in 
1976 or 1977 when he complained of a penile rash.  Other than 
that, the veteran testified, he did not seek any medical help 
for any skin ailment until the early 1980s.  In the course of 
his testimony the veteran indicated that while stationed in 
Vietnam he had been detailed to spray the perimeter of his 
base camp with a combination of what he believed was diesel 
fuel and Agent Orange.  The veteran also indicated that he 
had been contacted by VA in the mid-1980s and told to have an 
examination related to Agent Orange.  The veteran testified 
that he had this physical in 1983 or 1984.  Of record is a 
communication from the RO to VAMC Grand Island requesting the 
results of this examination.  The response from VAMC Grand 
Island contained only treatment notes from January and 
February 1989 dealing with complaints of abdominal pain and 
hearing loss.

The first germane civilian treatment record entry is in July 
1977 wherein the veteran complained to his physician of 
discomfort around the tip of his penis for the preceding nine 
days.  After about three weeks of treatment with medications, 
the veteran was circumcised, and, after a follow-up 
appointment the following week, there were no further entries 
regarding this problem.

There is a June 1981 treatment note indicating that the 
veteran was having trouble with what the civilian physician 
described as sensitivity to sunshine on his arms from his 
biceps down to his wrists, for which he was treated with a 
topical cream.  A May 1984 civilian treatment note records 
treatment for a rash on his forearms which, the note says, he 
has had in the past.  The note indicates that the rash 
usually occurred early in the summer, and was probably 
related to a reaction to the sun.  

Thirteen years later, in 1998, the veteran complained to his 
civilian physician of rectal itching.  Treatment notes 
indicate that this was treated, and according to a September 
2000 treatment note from VAMC Leavenworth, was controlled.  

In June 1999 the veteran complained of a rash on his left 
arm, which the civilian treating physician determined was 
photo-sensitized.  In a June 2000 treatment note, a civilian 
dermato-pathologist performed a punch biopsy on a specimen 
from the veteran's left upper arm, which he found to be 
compatible with a photodermatitis.  

In a May 2000 treatment note from VAMC Leavenworth, the 
treating physician noted that the veteran had a history of 
rashes in the groin and lower extremities that had resolved.  
The veteran was seen again at VAMC Leavenworth in September 
2000.  The treatment note from that visit recorded that the 
veteran's atopic and perianal dermatitis had both been 
controlled.  

Finally, of record is a note from one of the veteran's 
civilian treating physicians which was submitted at the time 
of the veteran's hearing at the RO.  The September 2002 note, 
from D.M., M.D., said that the veteran has had a recurrent 
photodermatitis of both arms, as well as a complex gluteal 
rash, which the doctor had treated periodically since 1999.  



II.  Analysis

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110, (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2003).  Generally, service 
connection requires (1) medical evidence of a current 
disability, (2) medical evidence, or in certain circumstances 
lay testimony, of in-service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus 
between the current disability and the in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); accord 
Caluza v. Brown, 7 Vet. App. 498 (1995).

In addition, some diseases associated with exposure to 
certain herbicide agents, may be presumed to have been 
incurred during service if the disorder becomes manifest to a 
compensable degree at certain times after separation from 
active duty.  38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2003).

As noted by the evidence described above, the veteran 
experiences photodermatitis; however, this disability has not 
been linked to his period of military service.  The Board 
notes that the veteran's SMRs are completely negative for any 
indication of complaint of or treatment for any kind of skin 
rash while on active duty.  The veteran's separation physical 
examination noted no disease or disability whatsoever, and 
the veteran's signed handwritten statement attests to that.  
Further, the evidence shows that the veteran did not seek 
treatment for any skin rash until 1981, nearly 10 years after 
leaving active military service.  (The Board notes the 
veteran's treatment for discomfort in the penile area, but 
the evidence clearly indicates that this was a condition that 
began and was resolved within a one-month period in 1977.)  

The Board notes the statements of the veteran's wife and 
children alleging that the veteran suffered skin rashes from 
the time he left service.  These testimonials, however, 
relate only to the veteran's post-service experiences, and 
not to what occurred in service.  The Board also notes the 
lay statement of the veteran's service buddy, C.K., who 
stated that he suffered from an affliction that he called 
"crotch rot," and that he knew that the veteran suffered 
from the same condition.  This, however, does not appear to 
be a reference to photodermatitis that the veteran now 
experiences.  Moreover, and more importantly, these 
individuals are not competent to provide diagnosis or medical 
nexus evidence.  Medical diagnosis, by its very nature, 
requires specialized education, training, and experience.  
Thus, while the veteran and the other lay witnesses, 
including C.K., may be competent as laypersons to describe 
the apparent symptoms of a skin rash, they are not competent 
to provide medical opinion as to its etiology or regarding 
any between the veteran's military service and a current 
disorder.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
38 C.F.R. § 3.159(a)(1).  Thus, the Board concludes that 
there is no competent evidence linking photodermatitis with 
the veteran's period of military service.  

Finally, the Board notes the veteran's suggestion that his 
photodermatitis may be connected to exposure to Agent Orange 
during military service.  As noted above, there are certain 
diseases associated with exposure to herbicide agents that 
may be presumed to have been incurred in service even though 
there is no evidence of the disease in service, provided the 
requirements of 38 C.F.R. § 3.307(a)(6) are met.  See 38 
C.F.R. § 3.309(e).  The term "herbicide agent" means a 
chemical in an herbicide used in support of the United States 
and allied military operations in the Republic of Vietnam 
during the Vietnam era.  The diseases for which service 
connection may be presumed to be due to an association with 
herbicide agents are chloracne or other acneform disease 
consistent with chloracne; Type 2 diabetes (also known as 
Type II diabetes mellitus or adult-onset diabetes); Hodgkin's 
disease; multiple myeloma; non-Hodgkin's lymphoma; acute and 
subacute peripheral neuropathy; porphyria cutanea tarda; 
prostate cancer; respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea); and soft-tissue sarcoma (other 
than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  In general, for service connection to be 
granted for one of these diseases, it must be manifested to a 
degree of 10 percent or more at any time after service.  
Chloracne, porphyria cutanea tarda, and acute and subacute 
peripheral neuropathy must be manifest to a degree of 10 
percent within one year after the last date on which the 
veteran performed active military, naval, or air service in 
the Republic of Vietnam during the period beginning on 
January 9, 1962, and ending on May 7, 1975.  See C.F.R. § 
3.307(a)(6)(ii); Veterans Education and Benefits Expansion 
Act of 2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  A 
veteran who served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1975, will be presumed to have been exposed during such 
service to an herbicide agent unless there is affirmative 
evidence to the contrary.  Id.  Thus, while the law presumes 
this veteran was exposed to an herbicide agent during his 
service in Vietnam, since photodermatitis is not one of the 
diseases listed above, he cannot lay claim to presumptive 
service connection for this disability based on exposure to 
Agent Orange.  Additionally, as already noted, there is no 
medical nexus evidence linking photodermatitis to military 
service, including any in-service exposure to a herbicide 
agent.

Based on consideration of the evidence described above, the 
Board finds that the preponderance of the evidence is against 
the veteran's claim.  Photodermatitis was not found by 
medical practitioners until well after his active military 
service.  The absence of evidence of chronic skin disability 
until long after military service is of significant 
evidentiary weight, so much so that the Board finds that it 
is of greater evidentiary weight than the veteran's and the 
other lay statements regarding the onset and continuation of 
a skin problem.

In adjudicating this issue, the Board has considered the 
provisions of the Veteran's Claims Assistance Act (VCAA) 
which was signed into law on November 9, 2000.  On August 29, 
2001, VA promulgated final regulations to implement the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2003)).  Among other things, the VCAA and 
implementing regulations require VA to notify the claimant 
and the claimant's representative, if any, of any information 
and any medical or lay evidence not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

The Board notes that the veteran was apprised that VA would 
keep him informed and would assist him in pursuing his claim 
in a correspondence dated in April 2001, shortly after the 
VCAA was signed into law, before VA's regulations were even 
promulgated, and well before the RO's adjudication of the 
veteran's claim in February 2002.  

Specifically regarding VA's duty to notify, the April 2001 
notification to the veteran apprised him of what evidence the 
RO needed, what evidence and/or information was needed from 
the veteran, what information VA would assist in obtaining on 
the veteran's behalf, and where the veteran was to send the 
information sought.  Additionally, the RO informed the 
veteran of the results of its rating decision, the procedural 
steps necessary to appeal, and a statement of the case (SOC) 
reporting the results of the RO's de novo review following 
the veteran's notice of disagreement.  Additionally, the SOC 
provided the text of the newly promulgated regulations 
implementing the VCAA.  

Regarding VA's duty to assist, the Board notes that the RO 
obtained the veteran's service medical records (SMRs), as 
well as treatment records from two VAMCs and various civilian 
practitioners who treated the veteran.  The veteran provided, 
and the RO incorporated into the record for consideration, a 
copy of his SMRs, treatment records from his civilian 
doctors, and lay statements discussed above.  Also as noted 
above, the veteran was provided a hearing before a decision 
review officer.

As to whether further action should have been undertaken by 
way of obtaining medical opinion on the question of service 
connection for photodermatitis, the Board notes that such 
development is to be considered necessary if the information 
and evidence of record does not contain sufficient competent 
medical evidence to decide the claim, but contains:  1) 
competent evidence of diagnosed disability or symptoms of 
disability, 2) establishes that the veteran suffered an 
event, injury or disease in service, or has a presumptive 
disease during the pertinent presumptive period, and 3) 
indicates that the claimed disability may be associated with 
the in-service event, injury, or disease, or with another 
service-connected disability.  38 C.F.R. § 3.159(c)(4).  In 
this case, as was described in detail above, the competent 
medical evidence shows no medical evidence of photodermatitis 
until many years after military service.  Additionally, 
although the veteran now experiences photodermatitis, there 
is no indication, except by way of unsupported allegation, 
that the veteran experienced an injury or disease in service, 
or that any photodermatitis may be associated with his 
military service.  Consequently, given the standard of the 
regulation, the Board finds that VA did not have a duty to 
assist that was unmet.


ORDER

Entitlement to service connection for photodermatitis is 
denied. 



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



